PER CURIAM.
The petitioner in this case seeks admission into the United States by virtue of being the foreign born son of an American citizen. Neither the citizenship of the alleged father nor the claimed relationship of the petitioner was conceded. Upon'both contentions the District Court found against the petitioner, and ordered that the petition be dismissed, the writ for habeas Corpus discharged and the petitioner remanded to the custody of the United States Commissioner of Immigration at Boston, to whom the writ'was directed. From this order the petitioner claimed an appeal to the United States Circuit Court of Appeals. The District Court had before it for consideration only the record of the Immigration Commissioner, and found that the petitioner had had a fair trial by the Officers charged with the administration of the--Immigration laws, and,‘having so decided, declined to hear the case upon ,its merits. The ease is therefore on all fours with the Case of Chin Wey, 4 F.(2d) 247, this day decided by this court, and is transferred to the Supreme Court, for the reasons stated in the opinion in that case; It is so ordered.